PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LAROSE et al.
Application No. 16/733,386
Filed: 3 Jan 2020
For: BLOOD PUMP WITH IN-SITU ATTACHING MOTOR STATORS

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the constructive petition under 37 CFR 1.182, filed October 5, 2021, requesting the terminal disclaimer filed September 13, 2021, be withdrawn or nullified as unnecessary.

The petition under 37 CFR 1.82 to withdraw the September 13, 2021 terminal disclaimer is GRANTED.

MPEP 1490 states, in pertinent part:

VIII. WITHDRAWING A RECORDED TERMINAL DISCLAIMER 

If timely requested, a recorded terminal disclaimer may be withdrawn before the application in which it is filed issues as a patent, or if a terminal disclaimer is filed in a reexamination proceeding, before the reexamination certificate issues. After a patent or reexamination certificate issues, a recorded terminal disclaimer will not be nullified. 

A. Before Issuance of Patent or Reexamination Certificate 
While the filing and recordation of an unnecessary terminal disclaimer has been characterized as an “unhappy circumstance” in In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968), there is no statutory prohibition against nullifying or otherwise canceling the effect of a recorded terminal disclaimer which was erroneously filed before the patent issues. Likewise, a terminal disclaimer that was erroneously filed in a reexamination proceeding may be withdrawn before issuance of the reexamination certificate. Because the terminal disclaimer would not take effect until the patent is granted (or the reexamination certificate is published), and the public has not had the opportunity to rely on the terminal disclaimer, relief from this unhappy circumstance may be available by way of petition or by refiling the application (other than by refiling it as a CPA). 



The pivotal issue in a petition to withdraw a recorded terminal disclaimer is whether the recorded terminal disclaimer is applicable to one or more claims. The undersigned has consulted with the examiner of record, George C. Manuel, who states the September 13, 2021 terminal disclaimer does not apply to any claim currently of record and may be withdrawn. Examiner Manuel states the September 13, 2021 disclaimer identified an incorrect patent, U.S. Patent No. 10,556,038. The correct patent is U.S. Patent No. 10,556,048. Therefore, the examiner finds it is proper to nullify the terminal disclaimer over U. S. Patent No. 10,556,038, filed September 13, 2021.

Accordingly, the terminal disclaimer over U. S. Patent No. 10,556,038, filed September 13, 2021, is hereby WITHDRAWN.  It is noted a terminal disclaimer over U.S. Patent No. 10,556,048 was filed and approved on October 5, 2021.  

Technology Center AU 3792 has been advised of this decision.  The application is being referred to the Technology Center for further action in light of this decision, including withdrawal of the terminal disclaimer over U. S. Patent No. 10,556,038, filed September 13, 2021.  

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET